Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendments and responses filed 3/5/21 and 6/4/18 are acknowledged and have been entered.

2.  Applicant’s election of Group I and the species of two different polypeptides from two different antigens, NY-SAR-35 and MAGE-A9, and flanking sequences that are not part of a consecutive sequence flanking the epitope in the corresponding antigen in the reply filed on 3/5/21 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1, 4, 6-9 and 11-17 read on the elected species.

Accordingly, claims 2, 5 and 10 (non-elected species of Group I) and claims 21 and 48 (non-elected Groups II and III) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1, 4, 6-9 and 11-17 are presently being examined as they read upon the elected species.  

3.  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, for example at Table 1, [0229], [0311], lists of references in the specification. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

4. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

5.  The multiple listing of references in the specification are not proper information disclosure statements.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claims 1, 4, 6-9 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

Applicant has broadly claimed a human subject-specific pharmaceutical composition for treatment of a disease or disorder in a specific human subject, comprising: 

(a) at least two different polypeptides, each of the at least two different polypeptides comprising 10-50 amino acids comprising a T cell epitope that binds to at least three HLA class I molecules of the subject and/or at least three HLA class II molecules of the subject, and wherein the T cell epitopes of each of the at least two polypeptides are different; and 
(b) a pharmaceutically-acceptable adjuvant (instant base claim 1), and including wherein
---the T cell epitope that binds to at least three HLA class I molecules of the subject comprises 7 to 17 amino acids (claim 4)
---the antigen is expressed by a cancer cell (claim 7) from the subject (claim 8)
---the at least two different polypeptides further comprise up to 10 amino acids flanking the T cell epitope that are not part of a consecutive sequence flanking the epitope in the corresponding antigen (claim 11)
---the two of the at least two polypeptides are arranged end to end or overlapping in a joined polypeptide (claim 12)
---the two or more different joined polypeptides comprise different T cell epitopes (claim 13)
---the joined polypeptides do not “substantially” comprise neoepitopes that span a junction between the two polypeptides and that corresponds to a fragment of a human polypeptide expressed in healthy cells of the subject, is a T cell epitope capable of binding to at least two HLA class I molecules of the subject, or both (claim 14)
---the at least two polypeptides do not comprise any amino acid sequences that correspond to a fragment of a human polypeptide expressed in healthy cells or correspond to a fragment of a human polypeptide expressed in healthy cells  and is a T cell epitope capable of binding to at least two HLA class I molecules of the subject (claim 15)
---further comprises a pharmaceutically acceptable diluent, carrier, preservative, or combination thereof (claim 16)
---the adjuvant comprises one of the alternatives or combinations thereof recited in claim 17.  

The recited composition is functionally claimed: each of the at least two different polypeptides comprises a T cell epitope (i.e., a peptide having the functional property of binding to a particular HLA class I molecule and when so bound possessing the functional property of inducing a T cell response that is restricted to the complex of the particular HLA class I molecule and the peptide) that binds at least three HLA class I molecules of the subject (i.e., it must possess the functional property of binding to three different HLA class I molecules of the subject) and/or comprises a T cell epitope that binds to at least three HLA class II molecules of the subject.  

The size of the genus of HLA class I molecules is evidenced by HLA Nomenclature (2015).  HLA Nomenclature teaches that there are about 9,437 HLA class I alleles (especially second section entitled “Numbers of HLA Alleles”).  One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain [as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record].  HLA Nomenclature further teaches that there are about 3,105 different HLA class II molecules, bringing the total of HLA class I and class II molecules to approximately 12,500 different molecules.  Thus, the genus of HLA molecules is very large and structurally diverse, particularly within the peptide binding groove of the HLA molecules. 

The specification discloses at [0054] that “HLAs are encoded by the most polymorphic genes of the human genome.  Each person has a maternal and a paternal allele for the three HLA class I molecules (HLA-AA*, HLA-B*, HLA-C*) and four HLA class II molecules (HLA-DP*, HLA-DQ*, HLA-DR1*, HLA-DR3*/4*/5*).  Practically, each person expresses a different combination of 6 HLA class I and 8 HLA class II molecules that present different epitopes from the same protein antigen. The function of HLA molecules is to regulate T cell responses.”  

A combination of at least three HLA class I molecules and/or at least three HLA class II molecules of the subject recited in the instant claims encompasses combinations of at least three different of  9,437 HLA class  I molecules and/or about 3,105 HLA class II molecules.  The permutations of this up to the full number of alleles in a particular human subject number around a million.

Even for just tumor-associated antigen peptides that are T cell epitopes that bind to at least three HLA class I molecules and/or are T cell epitopes that bind to at least three HLA class II molecules, that are from the elected species of proteins NY-SAR-35 and MAGE-A9, there is no evidence of record for a representative number of species thereof.  This is even more so with respect to the breadth of all tumor-associated antigenic T cell epitopes.

The specification discloses that the HLA class I and class II genotype of a metastatic breast cancer patient was determined. To make a pharmaceutical composition for said patient, a peptide from NY-SAR-35 ENAHGQSLEEDSALEALLNF (SEQ ID NO: 32) and one from MAGE-A9 VDPAQLEFMFQEALKLKVAE (SEQ ID NO:  35) were selected as being derived from an antigen that is expressed in breast cancers (as reported in peer reviewed scientific publications and comprises a fragment of said antigen that is a T cell epitope capable of binding to at least three HLA class I molecules of the patient.  (In this instance, the fragments comprise contiguous sequence from the protein antigen of origin and the respective minimal epitopes are not identified, nor are the particular HLA molecules and combinations thereof. It is also obvious that these fragments are longer than the length that is permissive to bind to an HLA class I molecule.) The specification discloses that these peptides are optimized to bind the maximum number of HLA class II molecules of the patient.  Ten other peptides from different breast cancer antigens were also selected.

With regard to tumor specific or associated antigen proteins or “TAA” (such as Applicant’s elected species of NY-SAR-35 and MAGE-A9) in general, evidentiary reference Buonaguro et al (Clin. Vacc. Immunol. 2011, 18(1): 23-34, of record) teaches that tumor-associated antigens or TAAs represent the mutated counterparts of proteins expressed by normal tissues, which are divided into shared and unique TAAs and further classified into class I and class II HLA-restricted TAAs, according to the HLA allele restriction.  Buonaguro et al further teach that the three main groups amongst shared TAAs are cancer-testis (CT) antigens (such as Applicant’s elected species of NY-SAR-35 and MAGE-A9), differentiation antigens, and widely occurring, overexpressed antigens.  CT antigens result from reactivation of genes which normally silent in adult tissues but are transcriptionally activated in different tumor histotypes, whereas differentiation antigens are shared between tumors and the normal tissue of origin and are found mostly in melanomas and normal melanocytes.  Also, expression of several oncofetal antigens is increased in many adult cancer tissues. Widely occurring and overexpressed TAAS have been detected in different types of tumors and in normal tissues, wherein their overexpression in tumor cells can reach the threshold for T cell recognition, e.g., anti-apoptotic proteins and tumor suppressor proteins.  Repana et al (Genome Biol. 2019 20: 1-12, of record) teaches that there are at least 2,372 cancer genes, including from at least 119 cancer types from 31 primary anatomical sites or pan-cancer studies from approximately, 35,000 cancer donors.  

The specification discloses the aforementioned requisite functional properties of T cell peptide epitopes, i.e., that the peptide must bind to an HLA molecule and when so bound induce a cognate T cell response, but it is unclear from the definition whether or not peptides having a predicted affinity for binding to a particular HLA molecule is encompassed by the definition in the specification, as the specification discloses:

[0058] As used herein, the term “epitope” or “T cell epitope” refers to a sequence of contiguous
amino acids contained within a protein antigen that possess a binding affinity for (is capable of
binding to) one or more HLAs. An epitope is HLA- and antigen-specific (HLA-epitope pairs,
predicted with known methods), but not subject specific. An epitope, a T cell epitope, a polypeptide, a fragment of a polypeptide or a composition comprising a polypeptide or a fragment thereof is “immunogenic” for a specific human subject if it is capable of inducing a T cell response (a
cytotoxic T cell response or a helper T cell response) in that subject. In some cases the helper T cell
response is a Th1-type helper T cell response. In some cases an epitope, a T cell epitope, a
polypeptide, a fragment of a polypeptide or a composition comprising a polypeptide or a fragment
thereof is “immunogenic” for a specific human subject if it is more likely to induce a T cell response
or immune response in the subject than a different T cell epitope (or in some cases two different T
cell epitopes each) capable of binding to just one HLA molecule of the subject.

The specification further discloses that it is possible to determine the epitopes that will bind to a known HLA, for example, using lists of epitopes known to be bound by a given HLA or use predictive or modelling software.  The specification gives a number of software predictive tools ([0069] and Table 1).  

The specification further discloses: 

[0060] For the purposes of this disclosure we have coined the term “personal epitope”, or “PEPI” to
distinguish subject specific epitopes from HLA specific epitopes. A “PEPI” is a fragment of a
polypeptide consisting of a sequence of contiguous amino acids of the polypeptide that is a T cell
epitope capable of binding to one or more HLA class I molecules of a specific human subject. In
other cases a “PEPI” is a fragment of a polypeptide consisting of a sequence of contiguous amino
acids of the polypeptide that is a T cell epitope capable of binding to one or more HLA class II
molecules of a specific human subject. In other words a “PEPI” is a T cell epitope that is recognised
by the HLA set of a specific individual. In contrast to an “epitope”, PEPIs are specific to an
individual because different individuals have different HLA molecules which each bind to different
T cell epitopes.

Instant dependent claim 4 recites “wherein the T cell epitope that binds to at least three HLA class I molecules of the subject comprises 7-17 amino acids”; it is unclear whether the epitope itself is intended to be 7-17 amino acid residues in length or that it comprises additional sequences up to 17 amino acid residues in total with the T cell epitope peptide.  The specification acknowledged that peptide epitopes are about nine amino acid residues in length to about eleven amino acid residues in length:

[0067] Generally speaking, epitopes presented by HLA class I molecules are about nine amino acids
long and epitopes presented by HLA class II molecules are about fifteen amino acids long. Lor the
purposes of this disclosure, however, an epitope may be more or less than nine (for HLA Class I) or
more or less than fifteen (for HLA Class II) amino acids long, as long as the epitope is capable of
binding HLA. For example, an epitope that is capable of binding to class I HLA may be between 7,
or 8 or 9 and 9 or 10 or 11 amino acids long. An epitope that is capable of binding to a class II HLA
may be between 13, or 14 or 15 and 15 or 16 or 17 amino acids long.

The specification further discloses that it is possible to determine the epitopes that will bind to a known HLA, for example, using lists of epitopes known to be bound by a given HLA or use predictive or modelling software.  The specification gives a number of software predictive tools ([0039] and Table 1).  The specification discloses that the best predictor of a CTL response to a given polypeptide is the presence of at least one T cell epitope that is presented by three or more HLA class I molecules of an individual (“PEPI3+”) ([0070], [0071]).  

As mentioned above, there is no evidence of record for a representative number of known epitopes from these two proteins that bind to at least three HLA I or at least three HLAII molecules, and the prior art has established that there is no structure/function relationship between the primary sequence of a peptide and the functional property of binding to an HLA molecule and when so bound of possessing the functional property of stimulating a cognate T cell response. This is so because using algorithms to predict peptide binding to HLA molecules yield false positive results that must be confirmed through binding assays.  

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove.  Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.  

Thus, the primary sequence of a peptide is not absolutely correlative with the functional property of binding to a MHC class I molecule, even when the peptide sequence comprises anchor amino acid residues for potential binding to the binding groove of a particular MHC class I molecule.  Although experimental ranking schemes are available for predicting relative binding strengths of some HLA binding peptides and assays are available to test the binding of peptides to HLA, experimentation is not a rationale for providing adequate written description.  

One of skill in the art cannot envision these amino acid sequences a priori.  One of skill in the art must perform a method of discovery to determine them.

Evidentiary reference Celis et al (PNAS USA, 1994, 91: 2105-2109) teaches that in order to establish whether a peptide is immunogenic, (i.e., is a T cell epitope and will induce a CD8+ or a CD4+ T cell response), said peptide needs to be tested in assays that actually establish that a peptide is immunogenic, and that the peptide must be recognized by the pool of available T-cell specificities for the immune system to mount an effective CTL response.  Celis et al further teach assaying for recognition of the peptide/MHC complex by a T cell obtained from a donor (see entire reference).

Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs.  In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280). 

In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at MHC I section); however, there are a limited number of class I HLA molecules that have overlapping peptide binding repertoires, termed “supertypes”.

Evidentiary reference Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-1196) teaches that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes. Rech and Reinherz teach that confirmation of the peptide binding specificities would need to be experimentally verified.  Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and A24.  However, the results of any prediction tool must still be verified experimentally (see entire reference).  

The claims also recite that each of the at least two different polypeptides comprises a T cell epitope that binds to at least three HLA class I molecules and/or at least three HLA class II molecules of the subject, and that they may further comprise a total length of between 10-50 amino acid residues.  First of all, there is no evidence of record for a representative number of peptides that are T cell epitopes from NY-SAR-35 and MAGE-A9 tumor-associated antigens that bind to at least three HLA class I molecules and to at least three HLA class II molecules.  Second, the art recognizes that for a peptide to be a T cell epitope, the length of the peptide is important for binding to HLA.   The peptides that bind to class I molecules have a predominant length, i.e., a minimum of 8 or 9 amino acid residues for a class I MHC (human MHC is HLA) restricted T cell epitope peptide. A primary factor for this is that amino acid residues at the amino- and carboxy-termini of peptides binding to class I molecules interact with conserved amino acid residues in pockets (“A”,”F”) located at opposite ends of the binding groove of the class I molecule, giving rise to a common orientation of the peptides in the binding site (Engelhard, V.H. (Curr. Opin. Immunol. 1994, 6: 13-23)), especially page 14, column 1, lines 16-27.)  Thus, the amino acid residues at the peptides' termini make a network of hydrogen bonds with conserved residues on the sides and bottom of the peptide binding groove of class I molecules.   These interactions are important for holding the peptides in the binding groove and for stabilizing the complex (Guo et al (Nature, 1992, 360: 364-366), at page 366, column 1 lines 1-10)  “...the preferred length (of the peptide) is determined by the minimum amount of peptide required to span the center of the binding site and optimize the interactions at the ends”, but that the predominant length is 9 amino acid residues (Engelhard at page 14, column 1, lines 23-27).  Also see evidentiary reference Liu et al.  Third, the functional property of binding to an HLA class I molecule in particular is predicated on the context of the flanking sequences that the peptide is embedded in, even if it is a T cell epitope peptide of the correct length when it is embedded in its native sequence in the protein of origin and is correctly liberated from that native sequence, it may not be in any random flanking sequence(s) that are encompassed in the instant claims. One of skill in the art would have to employ methods of experimentation to determine which flanking sequences are permissive for correct liberation of the T cell epitope peptide in order that it retain the functional properties of being the correct length to bind to HLA class I and when bound to stimulate a cognate T cell response.

In addition, dependent claim 14 recites that the joined polypeptides do not “substantially” comprise neoepitopes that span a junction between the two polypeptides and that corresponds to a fragment of a human polypeptide expressed in healthy cells of the subject, is a T cell epitope capable of binding to at least two HLA class I molecules of the subject, or both.  One of skill in the art does not know the amino acid sequence of joined polypeptides that do not substantially comprise neoepitopes until one of skill in the art employs a method to determine this limitation. Also, it is unclear what “substantially” comprising a neoepitope means in the absence of a definition in the specification.

Although one of skill in the art could employ methods of discovery to make the peptide ingredients for use in the claimed method:

“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.”  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

As Applicant is undoubtedly aware, recent court decisions in the biotechnology arena have highlighted the issue with defining binding members strictly using functional terms as can be readily seen in both AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim a binding molecule by describing something that is not the invention, i.e.,  the structure to which it binds, as knowledge of the chemical structure of the thing being bound does not give the required kind of structure-identifying information about the thing being claimed. 

Notably, in the instant claims, neither the particular HLA class I molecules nor the peptides that bind to particular combinations of HLA class I protein(s) and/or of HLA class II proteins and are T cell epitope peptides are specified using a chemically defined structure/sequence  Nor are the flanking sequence(s) around the amino acid sequence that allow the T cell epitope peptide(s) to be released from the embedding sequence in the correct size to retain binding to at least three HLA class I molecules and/or at least three HLA class II molecules specified using a chemically defined structure/sequence.

Applicant is claiming a pharmaceutical composition for treatment of a disease or disorder in a specific human that comprises polypeptides comprising T cell epitope peptides that bind to multiple HLA allele products that are functionally claimed and cannot be envisioned by amino acid sequence a priori.

As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such polypeptides in the claimed composition thereof at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed composition using said ingredients at the time the instant invention was filed.

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

8.  Claims 1, 4, 6-9 and 11-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not disclose how to make and/or use the instant invention, a human subject-specific pharmaceutical composition for treatment of a disease or disorder in a specific human subject, comprising: 
(a) at least two different polypeptides, each of the at least two different polypeptides comprising 10-50 amino acids comprising a T cell epitope that binds to at least three HLA class I molecules of the subject and/or at least three HLA class II molecules of the subject, and wherein the T cell epitopes of each of the at least two polypeptides are different; and 
(b) a pharmaceutically-acceptable adjuvant (instant base claim 1), and including wherein
---the T cell epitope that binds to at least three HLA class I molecules of the subject comprises 7 to 17 amino acids (claim 4)
---the antigen is expressed by a cancer cell (claim 7) from the subject (claim 8)
---the at least two different polypeptides further comprise up to 10 amino acids flanking the T cell epitope that are not part of a consecutive sequence flanking the epitope in the corresponding antigen (claim 11)
---the two of the at least two polypeptides are arranged end to end or overlapping in a joined polypeptide (claim 12)
---the two or more different joined polypeptides comprise different T cell epitopes (claim 13)
---the joined polypeptides do not “substantially” comprise neoepitopes that span a junction between the two polypeptides and that corresponds to a fragment of a human polypeptide expressed in healthy cells of the subject, is a T cell epitope capable of binding to at least two HLA class I molecules of the subject, or both (claim 14)
---the at least two polypeptides do not comprise any amino acid sequences that correspond to a fragment of a human polypeptide expressed in healthy cells or correspond to a fragment of a human polypeptide expressed in healthy cells  and is a T cell epitope capable of binding to at least two HLA class I molecules of the subject (claim 15)
---further comprises a pharmaceutically acceptable diluent, carrier, preservative, or combination thereof (claim 16)
---the adjuvant comprises one of the alternatives or combinations thereof recited in claim 17.  

Applicant’s elected species are two different polypeptides from two different antigens, NY-SAR-35 and MAGE-A9, and flanking sequences that are not part of a consecutive sequence flanking the epitope in the corresponding antigen. NY-SAR-35 and MAGE-A9 are tumor-associated antigens.

“To be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”  Genentech, Inc. v. Novo Nordisk, A/S, 108F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997) (quoting In re Wright, 999F2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).  In In re Wands 8 USPQ2d 1400 (CAFC 1988), a number of factors are set forth which a court may consider in determining whether a disclosure would require undue experimentation.  These factors were set forth as follows:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims. All the factors need not be reviewed when determining whether a disclosure is enabling.  Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927F2.d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed. Cir. 1991) (noting that the Wands factors “are illustrative, not mandatory.  What is relevant depends upon the facts.”).  

The specification has not enabled the breadth of the claimed invention because the claims encompass a broad genus of composition that comprises two polypeptides that each must comprise a T cell epitope that binds to at least three HLA class I molecules of the subject and/or at least three HLA class II molecules of the subject, and the composition must be a “pharmaceutical for treatment of a disease or disorder in a specific human subject”, in the instant case, a cancer characterized by tumors expressing NY-SAR-35 and MAGE-A9. Undue experimentation would be involved in making and using the claimed invention.  

The claims are broad and functionally recited, encompassing any human (in this case having cancer characterized by tumor cells expressing NY-SAR-35 and MAGE-A9) whereby the polymorphism of the HLA system numbers around 12,500 different HLA molecules.  Evidentiary reference HLA Nomenclature (2015) teaches that there are about 9,437 HLA class I alleles (especially second section entitled “Numbers of HLA Alleles”).  One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain [as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record].  HLA Nomenclature further teaches that there are about 3,105 different HLA class II molecules, bringing the total of HLA class I and class II molecules to approximately 12,500 different molecules.  Thus, the genus of HLA molecules is very large and structurally diverse, particularly within the peptide binding groove of the HLA molecules. 

The specification discloses at [0054] that “HLAs are encoded by the most polymorphic genes of the human genome.  Each person has a maternal and a paternal allele for the three HLA class I molecules (HLA-AA*, HLA-B*, HLA-C*) and four HLA class II molecules (HLA-DP*, HLA-DQ*, HLA-DR1*, HLA-DR3*/4*/5*).  Practically, each person expresses a different combination of 6 HLA class I and 8 HLA class II molecules that present different epitopes from the same protein antigen. The function of HLA molecules is to regulate T cell responses.”  

A combination of at least three HLA class I molecules and/or at least three HLA class II molecules of the subject recited in the instant claims encompasses combinations of at least three different of  9,437 HLA class  I molecules and/or about 3,105 HLA class II molecules.  The permutations of this up to the full number of alleles in a particular human subject number around a million.

In contrast, the specification discloses that the HLA class I and class II genotype of a metastatic breast cancer patient was determined. To make a pharmaceutical composition for said patient, a peptide from NY-SAR-35 ENAHGQSLEEDSALEALLNF (SEQ ID NO: 32) and one from MAGE-A9 VDPAQLEFMFQEALKLKVAE (SEQ ID NO:  35) were selected as being derived from an antigen that is expressed in breast cancers (as reported in peer reviewed scientific publications and comprises a fragment of said antigen that is a T cell epitope capable of binding to at least three HLA class I molecules of the patient).  (In this instance, the fragments comprise contiguous sequence from the protein antigen of origin and the respective minimal epitopes are not identified, nor are the particular HLA molecules and combinations thereof. It is also obvious that these fragments are longer than the length that is permissive to bind to an HLA class I molecule.) The specification discloses that these peptides are optimized to bind the maximum number of HLA class II molecules of the patient.  Ten other peptides from different breast cancer antigens were also selected.

In general, the art recognizes that the peptides that bind to one particular class I HLA molecule do not bind to another different class I HLA molecule (e.g., Liu et al at MHC I section); however, there are a limited number of class I HLA molecules that have overlapping peptide binding repertoires, termed “supertypes”.

Evidentiary reference Reche and Reinherz (G. Nicosia et al, Eds. ICARIS 2004, LNCS 3239: 189-1196) teaches that analysis indicates that the overlap between the peptide binding specificities of HLA class I molecules is mostly confined to alleles belonging to the same gene, but overlap exists between some alleles belong to the HLA-A and HLA-B genes. Rech and Reinherz teach that confirmation of the peptide binding specificities would need to be experimentally verified.  Reche and Reinherz teach a prediction tool for prediction of promiscuous peptide binders to the supertypes, A2, A3, B7, B15 and A24.  However, the results of any prediction tool must still be verified experimentally (see entire reference).  

Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove.  Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.  This is also true for peptides that are predicted to bind to class II MHC molecules.

Thus, the primary sequence of a peptide is not absolutely correlative with the functional property of binding to a MHC molecule, even when the peptide sequence comprises anchor amino acid residues for potential binding to the binding groove of a particular MHC class I molecule.  Although experimental ranking schemes are available for predicting relative binding strengths of some HLA binding peptides and assays are available to test the binding of peptides to HLA, each peptide must be tested to determine if it binds to a MHC molecule, and in the instant case, if it also binds to other MHC molecules as is required in the instant claims.

The T cell epitope peptides comprised in the at least two polypeptides of the claimed composition must also be capable of inducing a cognate T cell response.  

Evidentiary reference Celis et al (PNAS USA, 1994, 91: 2105-2109) teaches that in order to establish whether a peptide is immunogenic, (i.e., is a T cell epitope and will induce a CD8+ or a CD4+ T cell response), said peptide needs to be tested in assays that actually establish that a peptide is immunogenic, and that the peptide must be recognized by the pool of available T-cell specificities for the immune system to mount an effective CTL response.  Celis et al further teach assaying for recognition of the peptide/MHC complex by a T cell obtained from a donor (see entire reference).

Evidentiary reference Ochoa-Garay et al (Mol. Immunol. 1997, 34(3): 273-281) teaches that “In summary, the results in this report indicate that the immunogenicity of a peptide cannot always be predicted from its affinity for class I or the presence of class I binding motifs.  In addition, our data show that variables such as CTL precursor frequency, peptide hydrophobicity and stability can influence the in vitro induction of CTL responses” (especially page 279, last sentence and continuing onto page 280). 

Even if even if a T cell response can be induced against multiple antigenic peptides by administration of the recited pharmaceutical composition, it is unpredictable that administration of the said pharmaceutical composition can produce a treatment effect, as factors come into play in vivo in the effort to treat cancers that are unrelated to induction of a T cell response; e.g.,  intrinsic factors in particular individuals, particular individuals having different conditions (in this case, different cancers) or in particular individuals at different stages of the same condition.  These include, T cell repertoire, immune status of the patient, tumor evasion mechanisms, tumor heterogeneity, tumor microenvironment, to name a few.  

Evidentiary reference Berger et al (Int. J. Cancer. 111:  229-237, 2004) teaches “Since strong CTL responses as observed in this patient are the goal of cancer vaccination but are so far only rarely observed, the thorough analysis of patients exhibiting either exceptional clinical and/or immunologic response appears critical to understanding how vaccine therapies work and can be further improved” (abstract).  Berger et al further teach “immune therapy for tumor patients aims at harnessing the immune system to fight cancer.  Indeed, clinical trials have already shown that tumor-specific T cells can be induced even in advanced cancer patients.  The induction of tumor-specific T cells, however, is not necessarily associated with a clinical response.  A major obstacle in evaluating the success of a cell-based immunotherapy lies in the fact that systemic immune responses detected in the blood may not reflect the actual situation in the tumor” (column 1, page 229).  Berger et al teach “…tumor-reactive T-cell clones persisted for prolonged time in circulation but failed to infiltrate the analyzed tumor lesions.  A possible explanation for this discrepancy is provided by the recent report from a transgenic mouse model that tumors may develop an intrinisic resistance to leukocyte infiltration and effector function that prevents even persistently high levels of activated tumor-specific T lymphocytes from eradicating the tumor” (paragraph spanning columns 1-2 on page 236).  

Although evidentiary reference Kalos and June (Immunity, 2013, 39: 49-60, see entire reference, of record) is focused on adoptive CD8+ T cell therapy, it also teaches factors that pertain equally to endogenous CD8+ T cells.  Kalos and June teach common tumor escape mechanisms of MHC down modulation (MHC molecule/peptide complexes that the CD8+ T cells are cognate for) and altered peptide processing (especially page 50, column 2 at paragraph 2). Said reference also discusses the potently immunosuppressive microenvironment present at the tumor site (page 50, column 1 at paragraph 1), and “A significant obstacle to overcome is the exhaustion of T cells in the immune-suppressive milieu within the tumor microenvironment (page 54 at the first full paragraph, column 1).  Said reference also teaches that beyond the limitation of most animal tumor models not faithfully recapitulating human cancer, for T cell therapy studies in particular, model systems fall short because they fail to recapitulate the integrated biology on an intact human immune system" (page 54, column 1 at the first full paragraph). (There are no animal studies disclosed in the instant specification).   Said reference also teaches that a corollary issue related to the impact of tumor-driven immunosuppressive mechanisms, involving both surface receptors and soluble mediators, will be important to unravel (paragraph spanning columns 1-2 on page 56).  

Evidentiary reference Spranger, S (Int. Immunol. 2015, 28(8): 383-391) teaches that four dominant immune escape mechanisms operate in the tumor microenvironment: PD-L1 upregulation and subsequent inhibition of T cells through PD-L1 engagement with PD-1, IDO up-regulation, recruitment of regulatory T cells (Tregs derived from effector T cells, and selection of tumor cells with reduced antigenic immunogenicity. Said reference also teaches that CD103+ dendritic cells (DCs) are required to infiltrate the tumor and migrate into draining LNs before activating T cells, and wherein in order for effector T cells activated by these DCs to traffic to the tumor microenvironment (TME), the appropriate chemokines need to be locally expressed.  Spranger teaches that the minimal defect in such tumors may be attributed to poor recruitment and/or activation of the said DCs into the TME be activated by these DCs.  Spranger teaches tumor escape through reduced immunogenicity, such as from down-regulation of MHC class I molecules and reduced expression of the immunogenic antigens, either through genetic or epigenetic alterations of the tumor cells. Spranger teaches that less immunogenic tumor cells not eliminated by the immune system will eventually escape and grow progressively as edited tumors.  Said reference teaches that multiple clinical studies have observed that expression of chemokines involved in effector T cell recruitment is significantly reduced in tumors lacking a CD8+ T cell infiltrate.  Said reference teaches lack of innate immune recognition, alterations of the tumor microenviroment and lack of effector T cell recruitment comprise three main mechanisms of immune escape through potent T cell exclusion from the tumor microenvironment (Fig. 3).   (See entire reference).  

Evidentiary reference Beatty and Gladney (Clin. Canc. Res. 2014, 21(4): 687-692) teaches that cancers are heterogeneous, with malignant cells across patients and even within the same patient being quite different.  Said reference further teaches that the immune system can select for tumors with decreased antigenicity and/or immunogenicity and therefore promote tumor outgrowth (“cancer immunoediting”) and consequently cancer clones evolve to avoid immune mediated elimination by leukocytes that have anti-tumor properties.  Beatty and Gladney teach that some tumors may also escape elimination by recruiting immunosuppressive leukocytes, which orchestrate a microenvironment that spoils the productivity of an anti-tumor immune response.  Said reference teaches that the efficacy of immunotherapy relies on the functional competence of multiple immunologic elements, e.g., tumor cells must release immunogenic tumor antigens for priming and activation to tumor-specific T cells, the tumor reactive T cells must then infiltrate tumor tissue and recognize cancer cells in the context of a peptide/MHC complex to induce cancer cell death.  Tumors develop strategies that disrupt this cycle.  Beatty and Gladney teach that MHC class I downregulation has been found in about 20% to 60% of common solid malignancies, and components of the antigen presentation machinery have also been found to be dysregulated in human tumors at the epigenetic, transcriptional and post-transcriptional levels.  Beatty and Gladney teach that tumors that retain sufficient antigenicity for immune recognition can escape elimination by decreasing their immunogenicity, such as by induction of upregulation of the immunoinhibitory molecule PD-L1 on malignant cells, not all tumors are associated with immune infiltrates, and an immunosuppressive tumor microenvironment is influenced by many factors.  Beatty and Gladney teach that  multiple approaches must be employed to modulate the tumor microenvironment and reverse immunoregulatory mechanisms established by innate  immunity and invoke tumor specific T cell immunity.  Beatty and Gladney teach that the approach must be effectively personalized for each tumor and patient.  

Evidentiary reference Kerkar and Restifo (Cancer Res.2012, 72(13): 3125-3130) teaches that established cancers consist of a wide array of immune cells that contribute to the tumor stroma of a growing malignancy and these cells coordinately form a complex regulatory network that fosters tumor growth by creating an environment that enables cancers to evade immune surveillance and destruction (e.g., suppressive MDSCs, Tregs, functionally impaired macrophages and dendritic cells with IDO expression and defective antigen presentation, including by lack of costimulation for T cells), while cancer cells have their own suppressive mechanisms such as loss of MHC class I and antigen processing machinery, selection of antigen loss variants, secretion of VEGF, GM-CSF, G-CSF and gangliosides. Kerkar and Restifo teach that the heterogeneity among different cancer histologies poses a formidable challenge to scientists attempting to devise broadly applicable treatment regimens. (See entire reference, especially Figure 1).  

Evidentiary reference Vitale et al (Eur. J. Immunol. 2014, 44: 1582-1592) teaches in solid tumors, the microenvironment that is generated during tumor development has a pivotal role in immune regulation.  An intricate net of cross-interactions occurring between tumor components, stromal cells, and resident or recruited immune cells skews the possible acute inflammatory response toward an aberrant ineffective chronic inflammatory status that favors the evasion from the host’s defenses.  NK activity may be eluded by the tumor microenvironment.  Immunosubversion, immunoediting or immunoselection of poorly immunogenic tumor cells and interference with tumor infiltration play a major role in evading NK cell responses to tumors.  Tumor cells, tumor-associated fibroblasts and tumor-induced aberrant immune cells such as tolerogenic or suppressive macrophages, DCs and T cells can interfere with NK cell activation pathways or the complex receptor array that regulates NK cell activation and anti-tumor activity.  (See entire reference, especially abstract).  

With regard to MAGE-A antigens such as MAGE-A9 (one of Applicant’s elected species), Zajac et al (Front. Med. 2017, Volume 4, Article 19 pages 1-7) teach that MAGE-A are tumor associated antigens (TAAs) that belong to the larger family of cancer/testis antigens (CTAs) whose expression is detected in cancers of different histological origin such as MSCLCL, bladder, esophageal, head and neck, sarcomas, triple negative breast cancers, myeloma, Hodgkin’s, and synovial sarcoma, and in normal cells that are germinal cells.  Zajac et al further teach that administration of protein/peptide fails to provide efficacy, that even when immune responses are induced, this did not appear to provide a clinical response, that the expression of MAGE-A proteins is highly heterogeneous in cancerous tissues with high expression often only detectable in a relatively low percentage of tumor cells.  Zajac et al conclude that therapeutic strategies targeting MAGE-A antigens have failed to represent effective tools for cancer treatment (see entire reference, especially first section entitled MAGE-A Tumor-Associated Antigens, paragraph spanning columns 1-2 on page 2 and the following section, conclusion section at the first paragraph).  

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

9.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.  Claims 9 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     (a) "A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011).

Claim 9 contains an improper Markush grouping for the following reasons. The TSA proteins disclosed in Tables 2-7 are different antigens having different amino acid sequences, and they are not all used to treat the same type of cancers. 


In addition, claim 9 is indefinite because it incorporates by reference to Tables 
2-7. Claims must be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplication a drawing or table into the claim. “Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (See MPEP 2173.05(s) “Reference to Figures or Tables [R-10.2019]”).  In the instant case, Table 24 in the specification lists the various TSA proteins by name.

     (b) Claim 14 is indefinite in the recitation of “wherein the joined polypeptides do not substantially comprise neoepitopes that span a junction between the two polypeptides” because it is not clear what is meant, i.e., there is no definition in the specification of what “substantial comprise” means in this context, and the said limitation is a relative term, and so the metes and bounds of the claim are unclear.

11.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12. Claims 1, 4, 6-11 and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, 11-13, 15, 16 and 19 of copending Application No. 15/910,965 in view of Song et al (Int. J. Oncol. 2016, 48: 569-576), Lee et al ( PNAS, 2003 100(5): 2651-2656) and Hou et al (Arch. Med. Res. 2014, 45: 44-51) and as evidenced by UniprotKB-Q8N0W7 (2018).  

This is a provisional nonstatutory double patenting rejection.

The claims of ‘965 are drawn to a pharmaceutical composition for treatment of a disease or disorder in a subject of a target human population, comprising one or more polypeptide, each polypeptide comprising a first region of 10-50 amino acids in length comprising a first T cell epitope that binds to at least three HLA class I molecules of at least 10% of subjects in the target population and/or at least three HLA class II molecules of at least 10% of subjects in the target population, and a second region of 10-50 amino acids in length comprising a second T cell  epitope that binds at least three HLA class I molecules of at least 10% of subjects in the target population and/or at least three HLA class II molecules of at least 10% of subjects in the target population, wherein the first and second T cell epitopes comprise different amino acid sequences, including wherein the first and second epitopes are from different antigens, the antigens can be from a tumor-associated antigen, including cancer testis (CT) antigens, and including the limitations recited in claims 1, 13, 15, 16 and 19 of ‘965.

The claims of ‘965 do not recite that the CT antigens are Applicant’s elected species NY-SAR-35 and MAGE-A9.

Song et al teach that CT antigen NY-SAR-35 is aberrantly expressed in various cancer tissues that has enhanced cell proliferation and invasion properties, and that MAGE antigens are also CT antigens (see entire reference, especially abstract). 

Lee et al teach that NY-SAR-35 is a CT antigen that is expressed in breast cancer and is a vaccine target (see entire reference, especially last paragraph of reference) 

Hou et al teach that MAGE-A9 is a CT antigen expressed in various human neoplasms, including in breast cancers and may be used as relevant targets for development of vaccines to control cancer growth (see entire reference, especially abstract and last paragraph of reference).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used epitopes from NY-SAR-35 and MAGE-A9 in one of the two polypeptides in the pharmaceutical composition of the claims of ‘965.

One of ordinary skill in the art would have been motivated to do this in order to prepare a pharmaceutical composition for investigation of tumors that express NY-SAR-35 and MAGE-A9.  

Although the claims of ‘965 do not recite that the pharmaceutical composition is specific for a specific human subject, the claims of ‘965 encompass a specific human who is in the “at least 10% of subjects in the target population” that have the same HLA molecules. 

The claims (9 and 10) of ‘965 and instant claim 9 that recite that the antigen is selected from Tables 2-7 are included in this rejection because Table 2 of both applications comprise the term “FMR1NB” at Table 2, while evidentiary reference UniprotKB-Q8N0W7 evidences that “FNR1NB” is also called “NY-SAR-35”.  

13.  No claim is allowed.  

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644